Citation Nr: 9909290	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  98-05 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1970 to February 
1972.  

This matter arises from a December 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which found that the veteran had not 
submitted new and material evidence sufficient to reopen his 
claim for service connection for a right knee disorder.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  By a May 1992 rating decision, the RO denied the 
veteran's claim for service connection for a right knee 
disorder.  He was informed of that decision and of his 
appellate rights by a letter of May 26, 1992, but did not 
appeal that decision.  

2.  Evidence associated with the claims file since the May 
1992 rating decision, when considered alone or in conjunction 
with all of the evidence of record, is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  


CONCLUSIONS OF LAW

1.  The May 1992 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(1998).  

2.  The evidence received since the May 1992 rating decision 
is not new and material, and the veteran's claim for service 
connection for a right knee disorder is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A May 1992 rating decision by the RO denied the veteran's 
claim for service connection for a right knee disorder, 
finding that the records submitted in support of the 
veteran's claim only showed that he sustained a superficial 
injury to his right knee, and that subsequent examinations 
only showed subjective complaints of pain.  The RO found that 
the veteran's injury during active duty for training was 
acute and transitory and without chronic disability.  The 
veteran was informed of that decision and of his appellate 
rights by a letter of May 26, 1992, and failed to appeal that 
decision.  Accordingly, the May 1992 decision became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (1998).  

The evidence considered by the RO in reaching its May 1992 
decision consisted of the veteran's service medical records, 
showing an essentially normal right knee examination report 
of May 1982; VA outpatient treatment records dating from July 
1987 through March 1992; and a letter from the veteran's Army 
Reserve unit, dated in May 1982 indicating that he had 
sustained an injury to his right knee on May 5, 1982, and had 
undergone outpatient treatment at Ft. Leonard Wood Army 
Hospital.  The records previously considered show, in 
substance, that the veteran complained of right knee pain in 
February 1992, but that no physical findings were noted.  At 
that time, the veteran was found to be markedly overweight.  
A provisional diagnosis of "rule out Baker's cyst" was 
offered, but aside from noting the veteran's subjective 
complaints, no abnormalities or defects were noted.  

The veteran attempted to reopen his claim for service 
connection for a right knee disorder in December 1997, and by 
a rating decision of December 1997, the RO determined that he 
had failed to submit new and material evidence sufficient to 
warrant reopening of his claim.  The veteran filed a timely 
appeal, and requested that he be afforded a personal hearing 
before a Hearing Officer at the RO.  However, he subsequently 
withdrew that request, and the case has been referred to the 
Board for resolution.  Because the May 1992 decision is 
final, the veteran's claim may only be reopened if new and 
material evidence has been submitted.  See 38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).  

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  New evidence will be presumed to be credible solely 
for the purpose of determining whether the claim has been 
reopened.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

In the recent case of Winters v. West, No. 97-2180 (U.S. Vet. 
App. Feb. 17, 1999) (en banc), the United States Court of 
Appeals for Veterans Claims (Court), citing Elkins v. West, 
No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) (en banc), held 
that the two-step process set forth in Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  Under the 
new criteria, the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a) (1998).  Second, if new and material evidence has 
been presented, immediately upon reopening, the Secretary 
must determine whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
Third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  

In this case, since the RO's May 1992 final adjudication, the 
additional evidence submitted in support of the veteran's 
claim to reopen consists of VA outpatient and inpatient 
treatment records dating from July 1993 through September 
1997, and disability claim information received from the 
veteran's employer.  Of relevance to the disability at issue, 
the veteran submitted a VA outpatient treatment report dated 
in March 1996 showing that he presented with complaints of 
left knee pain.  In addition, a September 1997 letter from 
the veteran's treating VA physician indicated that an MRI 
examination showed a tear in his meniscus.  There was no 
indication as to whether the meniscus tear was in the 
veteran's left or right knee, and no opinion suggesting 
service incurrence or aggravation was offered.  

The veteran appears to assert that an accident he sustained 
in his workplace in February 1996 in which a stool collapsed 
and in which he sustained a back injury also resulted in an 
additional injury to his right knee.  He also submitted 
numerous records from treating physicians showing that he was 
unable to work due to a variety of physical complaints and 
disorders.  However, none of the newly submitted evidence 
addresses the issue of service connection for the veteran's 
claimed right knee injury.  Rather, the newly submitted 
evidence shows that the veteran sustained an injury to his 
back, and that he was treated for a left knee disorder that 
was not shown to be the result of any service-related 
injuries.  Any reference to the right knee regards current 
findings dated in the 1990's.  Other evidence submitted 
consists of duplicate records previously considered by the 
RO.  

In addition, lay statements by the veteran that he incurred a 
right knee disorder in service do not constitute medical 
evidence.  As a lay person, lacking in medical training and 
expertise, the veteran is not competent to address an issue 
requiring an expert medical opinion, to include medical 
diagnoses and opinions as to medical etiology.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

After a review of the additional evidence submitted 
subsequent to the May 1992 final decision, the Board finds 
that the veteran has not submitted new and material evidence 
sufficient to allow reopening of his claim.  Essentially, 
what was missing at the time of the May 1992 rating decision, 
and is currently lacking from the record, is a medical 
opinion, supported by the medical evidence of record and a 
plausible rationale, that the veteran currently has a right 
knee disorder that was incurred or aggravated by in his 
active service.  In short, the newly submitted evidence fails 
to address the basis for the original denial of the veteran's 
claim.  

Further, the newly submitted evidence, when considered either 
alone or in conjunction with all of the evidence of record, 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  Records 
referring to the right knee are current and do not tend to 
relate any right knee disability to service.  Thus, as the 
evidence submitted is not "new and material" as 
contemplated by law, this evidence does not provide a basis 
to reopen the veteran's claim for service connection for a 
right knee disorder.  See 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).  

In arriving at this conclusion, the Board notes that the RO 
considered and decided the veteran's claim using a different 
standard of review from that which has been used by the 
Board.  Specifically, the RO employed the standard set forth 
in Evans v. Brown, 9 Vet. App. 273 (1996), and Manio v. 
Derwinski, 1 Vet. App. 140 (1991), while the Board has 
utilized the standard set forth in Hodge, 155 F.3d at 1356.  
However, the Board concludes that as the veteran has not been 
prejudiced by the Board's decision, it is not necessary to 
remand the case to the RO for further consideration.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  



ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim for service connection for a right knee 
disorder, such benefit remains denied.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


